                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Accident Insurance Company, Inc.,     )
a South Carolina Corporation          )
                                      )
              Plaintiff,              )                Civil Action No.: 3:16-cv-02621-JMC
                                      )
       v.                             )
                                      )
U.S. Bank National Association,       )                      ORDER AND OPINION
                                      )
              Defendant.              )
___________________________________ )
U.S. Bank National Association,       )
                                      )
              Third-Party Plaintiff,  )
                                      )
       v.                             )
                                      )
Southport Lane Advisors,              )
Southport Specialty Finance,          )
Administrative Agency Services,       )
and Alexander Chatfield Burns,        )
                                      )
              Third-Party Defendants. )
____________________________________)

       Plaintiff Accident Insurance Company, Inc. (“AIC”) filed this action against Defendant

U.S. Bank National Association (“U.S. Bank”) seeking monetary damages for breach of contract,

breach of fiduciary duty, negligence/gross negligence, negligent misrepresentation, and civil

conspiracy regarding a trust agreement. (ECF No. 154 at 21 ¶ 116–25 ¶ 141.)

       This matter is before the court pursuant to U.S. Bank’s Motion in Limine to Exclude

Testimony and Evidence Related to Punitive Damages, filed on June 11, 2019. (ECF No. 257.)

AIC filed a Response in Opposition to the Motion on June 25, 2019. (ECF No. 262.) Upon its

review, the court concludes that all of AIC’s claims are subject to the jurisdiction of the Delaware

Court of Chancery, and, for the reasons set forth below, GRANTS U.S. Bank’s Motion in Limine



                                                 1
to Exclude Testimony and Evidence Related to Punitive Damages (ECF No. 257).

                                    I.         JURISDICTION

        This court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332,

because the parties are citizens of different states and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs. (See ECF No. 154.) AIC is organized and incorporated

in the State of South Carolina, with its principal place of business in Lexington County, South

Carolina. (ECF No. 1 at 1.) U.S. Bank is a wholly owned subsidiary of U.S. Bancorp and is a

national chartered bank with its principal place of business and headquarters in the State of

Minnesota. (Id.) The court is satisfied the amount in controversy in this matter exceeds $75,000.00.

(Id. at 2.)

                                         II.    ANALYSIS

        The Trust Agreement at issue in this matter, in which AIC is the Beneficiary, and U.S.

Bank is the Trustee, provides in relevant part that “[t]his Agreement shall be subject to and

governed by the laws of the State of Delaware.” (ECF No. 262-1 at 9 ¶ 13.) In the instant matter,

the parties dispute whether AIC can be awarded punitive damages because if the case was properly

heard in Delaware’s Court of Chancery, it would not have jurisdiction to assess punitive damages.

(ECF No. 257 at 1.)

A.      The Parties’ Arguments

        1. U.S. Bank

        In its Motion, U.S. Bank argues that AIC should be precluded from “offering any

testimony, evidence, or argument concerning punitive damages because Delaware law prohibits

the recovery of punitive damages on [AIC]’s claims.” (ECF No. 257 at 1.) In support of this

argument, U.S. Bank asserts that exclusive jurisdiction over AIC’s equitable claims would lie with




                                                  2
Delaware’s Court of Chancery, and, absent express statutory authorization, the Court of Chancery

has no jurisdiction to assess punitive damages. (Id. at 2 (citing Prospect St. Energy, LLC v.

Bhargava, C/A No. N13C-08-203 WCC CCLD, 2016 WL 446202, at *6 (Del. Super. Ct. Jan. 27,

2016); Cardone v. State Dep’t of Corr., C/A No. 3370-VCN, 2008 WL 2447440, at *11 (Del. Ch.

June 4, 2008)).) U.S. Bank further asserts that AIC’s breach of fiduciary duty claim would properly

be heard in the Court of Chancery because it is the quintessential equitable claim. (Id. (citing

Prospect St. Energy, LLC, 2016 WL 446202, at *4).)

       Additionally, U.S. Bank argues that AIC’s negligence claims would properly be heard in

the Court of Chancery because, under Delaware law, negligence claims sounding in equity must

be pursued in the Court of Chancery. (Id. at 3. (citing Prospect St. Energy, LLC, 2016 WL 446202,

at *7).) Moreover, U.S. Bank asserts that AIC’s other claims, including for breach of contract,

would also properly be heard in the Court of Chancery because it would have the discretion to

assume jurisdiction over the entire dispute under the equitable clean-up doctrine. (Id. at 3–4 (citing

Getty Ref. & Mktg. Co. v. Park Oil, Inc., 385 A.2d 147, 149 (Del. Ch. 1978); Those Certain

Underwriters at Lloyd’s v. Nat’l Installment Ins. Servs., Inc., No. 19804-NC, 2007 WL 2813774,

at *3 (Del. Ch. Feb. 8, 2007) (“[I]t is settled law that when equity obtains jurisdiction over some

portion of the controversy it will decide the whole controversy and give complete and final relief,

even though that involves the grant of a purely law remedy such as a money judgment.”) (citation

omitted)).)

       2. AIC

       In its Opposition to U.S. Bank’s Motion, AIC asserts that it should be allowed to recover

punitive damages based on § 198 of the Restatement (Second) of Trusts, which provides that a

trust beneficiary’s breach of fiduciary duty claim is legal, and not equitable, if the trustee has a




                                                  3
duty to pay money immediately and unconditionally to the beneficiary. (ECF No. 262 at 3 (citing

Restatement (Second) of Trusts §§ 197 and 198 (1959)).) AIC contends that its trust agreement

required U.S. Bank to immediately transfer the assets at issue in the litigation, absolutely and

unequivocally, to the beneficiary. (Id.) Therefore, AIC asserts that the exception would be applied

in this case and its claims would be considered as legal rather than equitable.1 (Id. at 3–4.)

       Furthermore, AIC argues that it can still seek punitive damages in this court for breach of

fiduciary duty. (Id. at 4.) In support of this argument, AIC asserts that federal procedural law is

controlling and, therefore, Delaware procedural law foreclosing an award of punitive damages

based on the jurisdiction of the Court of Chancery is inapplicable. (Id. at 4–5.) To this point, AIC

states that it is seeking money damages and such a remedy is legal in nature. (Id. at 5.) Thus, AIC

surmises that it is allowed to seek punitive damages under federal procedural law. (Id.)

       Additionally, AIC argues that the clean-up doctrine is applied as a matter of judicial

discretion and asserts that the Court of Chancery would not apply the doctrine in this case. (Id. at

6.) In this regard, AIC asserts that the court may refuse to apply Delaware law relating to punitive

damages if its application is offensive to the public policy of South Carolina and prejudicial to the

general interests of its citizens. (Id. at 8. (citing Rauton v. Pullman Co., 191 S.E. 416, 422 (S.C.

1937)).) AIC contends that South Carolina holds trustees to the highest of fiduciary obligations

and protects its citizen beneficiaries by providing a wide range of remedies against a trustee who

fails to meet its obligations. (Id. at 8–9.) Accordingly, AIC asserts that the court should apply the

public policy exception in this case. (Id.)

       Finally, AIC argues that the choice-of-law provision of the trust agreement is too narrow




1
 Upon its review, the court finds that Delaware courts have not adopted the Restatement (Second)
of Trusts § 198 exception, thus, we need not address AIC’s argument regarding the exception.


                                                  4
to be applicable to its tort claims. (ECF No. 262 at 9.) AIC contends that in Charleston Marine

Containers, Inc. v. Sherwin-Williams Co., the United States District Court for the District of South

Carolina concluded that a choice-of-law provision, similar to the provision in AIC’s trust

agreement, could be interpreted either to include or to not include tort claims. (Id. at 10 (citing

Charleston Marine Containers, Inc., 165 F. Supp. 3d 457, 469 (D.S.C. 2016)2).) AIC asserts that

the choice-of-law provision in its trust agreement is narrowly worded like the provision in

Charleston Marine Containers, Inc., however, the agreement does not contain any other qualifiers

that would extend the scope of the provision. (ECF No. 262 at 12.) Therefore, AIC asserts that the

choice-of-law provision should not apply to its tort claims. (Id. at 9.)

B.     The Court’s Review

       In a diversity suit, federal courts must apply the rules of the forum state when addressing

choice-of-law questions. See Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938). South Carolina

choice-of-law rules dictate that the court must apply the law specified in a contract. See Bannister

v. Shepherd, 4 S.E.2d 7, 9 (S.C. 1939); Livingston v. Atl. Coast Line R.R. Co., 180 S.E. 343, 345



2
 In Charleston Marine Containers, Inc., the court considered two prior cases that analyzed similar
choice-of-law provisions in regard to tort claims and concluded that tort claims were covered by
the choice-of-law provisions due to their broad wording. Charleston Marine Containers, Inc., 165
F. Supp. 3d at 468–69; see also Hitachi Credit Am. Corp. v. Signet Bank, 166 F.3d 614, 628 (4th
Cir. 1999) (finding that the choice-of-law provision in the agreement was sufficiently broad to
encompass contract-related tort claims); Palmetto Health Credit Union v. Open Sols. Inc., No.
3:08-cv-3848, 2010 WL 2710551, at *2 (D.S.C. July 7, 2010), clarified on denial of
reconsideration, No. 3:08-cv-3848, 2010 WL 3521609 (D.S.C. Sept. 7, 2010) (finding that
plaintiff’s unfair trade practices claim was governed by the choice-of-law provision based on its
sufficient relation to the agreement). Based on its analysis, the court in Charleston Marine
Containers, Inc. held that the choice of law provision which stated that the “[Supply Agreement]
is governed by the laws of the State of Ohio,” together with a separate provision that stated the
agreement represented the “entire agreement between the parties [] with reference to the subject
matter hereof,” was sufficient to conclude that alleged negligent misrepresentations were part of
the subject matter of the agreement and therefore covered by its choice-of-law provision and
governed by the laws of the State of Ohio. Charleston Marine Containers, Inc., 165 F. Supp. 3d
at 469.


                                                  5
(S.C. 1935). In the instant case, the trust agreement between the parties indicates that it shall be

subject to and governed by the laws of the State of Delaware. (ECF No. 262-1 at 9 ¶ 13.) Despite

the aforementioned provision, AIC argues that Delaware law does not control the resolution of the

instant dispute.

        Upon its review, the court observes that AIC is correct that “federal courts sitting in

diversity apply . . . federal procedural law.” (ECF No. 262 at 4–5 (citation omitted).) However,

while AIC fails to cite to any case law specifying either what federal procedural law or how it

would require this court to allow punitive damages, numerous other courts have expressly

concluded that state law governs the issue of whether punitive damages are permitted. See, e.g.,

Buchwald v. Renco Group, 539 B.R. 31, 53 (S.D.N.Y. 2015) (“The availability of punitive

damages on state claims in federal courts is generally governed by state law under Erie.”) (citing

Browning–Ferris Indus. of Vt., Inc. v. Kelco Disposal, Inc., 492 U.S. 257, 278–79 (1989)); Jenkins

v. Immedia, Inc., C/A No. 13-cv-00327-CMA-KLM, 2019 WL 1875501, at *5 (D. Colo. April 25,

2019) (holding that state substantive law applied to Plaintiff’s claim for punitive damages in

assessing whether punitive damages were permitted); Ayres v. AG Processing, Inc., 04-2060-DJW,

2015 WL 1799261, at *3 (D. Kan. July 22, 2005) (“Under the Erie doctrine, federal courts sitting

in diversity apply state substantive law and federal procedural law. The issue of whether punitive

damages are permitted is governed by state substantive law.”). Therefore, the court concludes that

the application of Delaware law is appropriate in precluding an award of punitive damages based

on the jurisdiction of the Delaware Court of Chancery. Cf. Buchwald, 539 B.R. at 54 (“The Court

will not order an award of punitive damages wholly unavailable to a plaintiff litigating in Delaware

courts based on some sleight-of-hand that makes Delaware law on punitive damages different in

federal court than state court.”).




                                                 6
        As to AIC’s arguments regarding Delaware’s clean-up doctrine, the court concludes that

the Delaware Court of Chancery would have applied the doctrine and assumed jurisdiction over

all of AIC’s claims. Under Delaware’s clean-up doctrine, the Court of Chancery may assert its

discretion to assume jurisdiction over all claims when legal claims are intertwined with equitable

claims. Getty Ref. & Mktg Co., 385 A.2d at 149. In deciding whether to assume jurisdiction, the

Court of Chancery must consider if exercising the assumption will:

        resolve a factual issue which must be determined in the proceedings; [] avoid
        multiplicity of suits; [] promote judicial efficiency; to do full justice; [] avoid great
        expense; [] afford complete relief in one action; and [] overcome insufficient modes
        of procedure at law. Of great importance is whether the facts involved in the
        equitable counts and in the legal counts are so intertwined as to make it undesirable
        or impossible to sever them.

Id. at 150.

        In the present case, the facts involved in all of the claims are so intertwined as to imply

that, had this case been brought in Delaware, the Court of Chancery would have exercised the

clean-up doctrine and assumed jurisdiction over all claims. All of AIC’s claims against U.S. Bank

are based on the same factual allegations in its First Amended Complaint (ECF No. 154) regarding

inappropriate investment substitutions made by U.S. Bank as trustee of AIC’s trust account. Thus,

the court affirms the application of the clean-up doctrine in this case.

        In response to AIC’s argument concerning application of the Rauton public policy

exception, the court finds that the application of Delaware law, in this case, does not offend South

Carolina public policy and, therefore, declines to apply the exception. The South Carolina Supreme

Court clarified in Rauton v. Pullman Co. that, to justify a court in refusing to enforce the law of

another state, it must appear that the law is “against good morals or natural justice, or that for some

other such reason the enforcement of it would be prejudicial to the general interests of [the state’s]

own citizens.” Rauton, 191 S.E. at 422. The South Carolina Supreme Court “has never utilized the



                                                   7
[Rauton] public policy exception to avoid application of foreign laws which prevent South

Carolina citizens from recovering for a wrong.” Thornton v. Cessna Aircraft Co., 886 F.2d 85, 88

(4th Cir. 1989). In Dawkins v. State, the Supreme Court of South Carolina asserted that “[t]he

‘good morals or natural justice’ of [South Carolina] are not violated when foreign law is applied

to preclude a tort action for money damages, whether against an individual or the State, even if

recovery may be had upon application of South Carolina law.” 412 S.E.2d 407, 408 (S.C. 1991)

(quoting Rauton, 191 S.E. at 422). Accordingly, the court declines to apply the public policy

exception in this case.

       Finally, upon its review, the court observes that the trust agreement involved in this matter

does, in fact, contain a provision that extends the scope of the choice-of-law provision, similar to

the one at issue in Charleston Marine Containers, Inc., 165 F. Supp. 3d at 469. The trust agreement

between AIC and U.S. Bank contains a choice-of-law provision that states the agreement “shall be

subject to and governed by the laws of the State of Delaware[,]” as well as a separate provision

which states that the agreement “constitutes the entire agreement among the Parties relating to the

subject matter hereof . . ..”3 (ECF No. 262-1 at 9 ¶¶ 13, 16.) The court finds that AIC’s argument

is without merit and concludes that all of AIC’s claims are subject to the trust agreement’s choice-

of-law provision.4



3
  AIC also acknowledges the court in Charleston Marine Containers, Inc. reasoned that the
negligent misrepresentation claim could reasonably be regarded as “ancillary to, but not part of,
the agreement” because the agreement did not explicitly obligate the defendant to provide any
representations regarding the products. (ECF No. 262 at 10 (quoting Charleston Marine
Containers, Inc., 165 F. Supp. 3d. at 469).) Upon its review, the court finds that any arguments
arising therefrom, asserting that AIC’s negligent misrepresentation claim may be ancillary to the
agreement, are without merit based on ¶ 8(a) of the agreement which requires U.S. Bank to provide
AIC with a monthly accounting of the assets in the account. (ECF No. 159-4 at 4 ¶ 8(a).)
4
  Based on the court’s conclusion that AIC’s argument on the scope of the choice-of-law provision
is without merit, it need not address AIC’s arguments regarding the applicability of South Carolina
law to its tort claims. (ECF No. 262 at 12–14.)


                                                 8
                                   III.    CONCLUSION

      Upon careful consideration of the record, the parties’ arguments, and relevant case law, the

court GRANTS U.S. Bank’s Motion in Limine to Exclude Testimony and Evidence Related to

Punitive Damages (ECF. No. 257).

      IT IS SO ORDERED.




                                                     United States District Judge

July 3, 2019
Columbia, South Carolina




                                               9
